DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gegel (U.S. Patent 5,743,033) in view of Sahley (U.S. Patent 4,277,106).
	Gegel discloses a component including a base (7) and an overlay (8) having a matrix (“infiltration metal” 12, Figure 4, for example) of iron and steel with cermet particles dispersed therein (claims 1 and 15, for example).  There is a plurality of layers (Figure 1, for example) which are optionally welded (claim 22, for example); however, the additional layers are not disclosed to have the same materials as the overlay.  Sahley exemplifies that it is known to use a plurality of nested working surfaces (Figure 1, for example) in order to extend useful life of an earth working component.  For this reason, it would have been obvious to one of ordinary skill at the time of the invention to have configured an additional layer as claimed onto Gegel.  Note this is a duplication of existing parts, which cannot patentably distinguish an apparatus.
	Regarding claim 2, it is standard practice in substrate working implements to choose materials having a hardness suitable for performing intended tasks.  It would have been obvious to one of ordinary skill at the time of the invention to have used a material as claimed in order to obtain an implement best configured for a design task.
	Each of Gegel and Sahley meet the recitations of the tooth of claims 3 and 5.

	Regarding claim 6, it would have been obvious to one of ordinary skill at the time of the invention to have used any relative dimensions regarding surface interfaces in order to attach the respective layers as deemed best suited.
	Regarding claim 7, because the forward end of Gegel tapers and because the layers of Sahley are disclosed to overlap a tapered end, it would have been obvious to one of ordinary skill at the time of the invention to have configured Gegel as claimed in order to properly overlay the existing layer.

Response to Arguments
Applicant's arguments filed 06 August 2021 have been fully considered but they are not persuasive.  While the perform of cermet materials in Gegel is established prior to infiltrating the porous areas with iron and steel, the resulting product is a matrix of iron and steel with cermet particles dispersed therein.  This is supported by the preform having many optional particulate forms (column 4, lines 31-35) which meet the recitation of “hard particles.”  Further evidence regarding the final product meeting claim recitations are found in the variety of formation processes that begin with a cermet and subsequent infiltrating the matrix material, as discussed in column 2, lines 4-12, for example.  Simply, the product of Gegel meets all claim recitations regarding the cermet particles dispersed in a matrix.
Regarding the recitation of “welded,” Gegel specifically discloses this to be among the bonding options.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S HARTMANN whose telephone number is (571)272-6989.  The examiner can normally be reached on 11-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



GARY S. HARTMANN
Primary Examiner
Art Unit 3671


/GARY S HARTMANN/Primary Examiner, Art Unit 3671